Citation Nr: 1806353	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-16 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 1967 to May 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2008.  A Statement of the Case (SOC) was issued in June 2012.  A timely substantive appeal was received in June 2012.  A Supplemental Statement of the Case (SSOC) was issued in June 2015.

In a statement received in December 2015, the appellant's representative indicated that the appellant requested that his Board hearing be cancelled.  Thus, such hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1.  The appellant does not currently have a stomach disorder, to include gastroesophageal reflux disease (GERD), that manifested in service or that is otherwise related thereto.

2.  The appellant does not currently have peripheral neuropathy of the right upper extremity that manifested in service or within one year thereafter, or that is otherwise related thereto, nor is any current peripheral neuropathy of the right upper extremity causally related to or aggravated by a service-connected disability, to service-connected diabetes mellitus.

3.  The appellant does not currently have peripheral neuropathy of the left upper extremity that manifested in service or within one year thereafter, or that is otherwise related thereto, nor is any current peripheral neuropathy of the left upper extremity causally related to or aggravated by a service-connected disability, to service-connected diabetes mellitus.

4.  The appellant does not currently have peripheral neuropathy of the right lower extremity that manifested in service or within one year thereafter, or that is otherwise related thereto, nor is any current peripheral neuropathy of the right lower extremity causally related to or aggravated by a service-connected disability, to service-connected diabetes mellitus.

5.  The appellant does not currently have peripheral neuropathy of the left lower extremity that manifested in service or within one year thereafter, or that is otherwise related thereto, nor is any current peripheral neuropathy of the left lower extremity causally related to or aggravated by a service-connected disability, to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a stomach disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2015 Informal Hearing Presentation, the appellant's representative argued that the appellant was due VA examinations for his service connection claims.  However, the appellant was subsequently afforded VA medical examinations in June 2015 for his claims of service connection for a stomach disorder and peripheral neuropathy.  An SSOC was issued in June 2015 after such examination reports were completed and associated with the claims file.  

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including peptic ulcers and an organic diseases of the nervous system such as peripheral neuropathy, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide agent exposure include early onset peripheral neuropathy.  Id. 

The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  The amendment was based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 ("Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307 (a)(6)(ii) and 38 C.F.R. 3.309 (c) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309(c) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

VA's Secretary has determined that there is no positive association between exposure to herbicide agents and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (Apr. 11, 2014). 

This amendment also clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  It did not, however, change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the Veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii).

Importantly, Update 2010 determined that evidence did not support an association between herbicide agent exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54,764 (Sept. 6, 2013).  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32,540 (June 8, 2010).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

	A.  Stomach Disorder

In pertinent part, the appellant's service treatment records include a February 1969 clinical note which indicates that the appellant complained of an upset stomach, vomiting, diarrhea, and cramps in the abdomen.  The impression was gastroenteritis.

In his May 1969 Report of Medical History, the appellant stated that he was in good health.  He denied having, or having had, frequent indigestion, stomach, liver, or intestinal trouble, or any other digestive problems.  

The appellant's May 1969 separation examination was negative for complaints, observations, or diagnoses regarding a stomach disorder.  He was found to be qualified for separation.

A November 1970 VA examination was negative for complaints, observations, or diagnoses of a stomach disorder, to include GERD.  In fact, the examiner specifically examined the appellant's digestive system at that time and found no abnormalities.  

Private records indicate that in August 1972, the appellant experienced an episode of vomiting after lunch.  At that time, he was under care for symptoms such as a fever, generalized aching, coughing and a sore throat.  There was no indication of GERD or other chronic gastrointestinal disability.  Indeed, subsequent private clinical records show that the appellant was seen on a regular basis for the remainder of that year, as well as on a regular basis between 1974 and 1985.  These clinical records are entirely silent for complaints or findings of a chronic gastrointestinal disability, including GERD.  In October 1986, the appellant was hospitalized for chest pain.  He reported that such was due to a digestive problem, although no chronic gastrointestinal disability was identified at that time.  He was also seen for complaints of upset stomach, gastric indigestion, and heartburn on multiple occasions between 1995 and 2004.

A September 2007 note from Dr. T.E.K. states that the appellant had GERD.

The appellant was afforded an Agent Orange Registry examination in December 2007.  He reported that he would occasionally cough up stomach contents when his reflux was severe.  He described very severe reflux disease and reported chronic, intermittent vomiting.  Stomach cramps and occasional diarrhea were also chronic.  

During an October 2008 VA examination, the appellant reported that he had experienced GERD since the 1980s.

On his substantive appeal, received in June 2012, the appellant stated that he believed that the food he was served on active duty and anxiety from serving in Vietnam caused his stomach disorder.  He stated that he was initially diagnosed with malaria due to an irritable stomach condition, but treatment at a local hospital revealed that he did not have malaria.  He stated that his stomach has always bothered him since serving in Vietnam.

The appellant was afforded a VA examination in June 2015.  The medical evidence of record was reviewed.  A 2008 diagnosis of GERD was noted.  The examiner observed that the appellant had been diagnosed with gastroenteritis in 1969 while on active duty.  However, the examiner noted that such acute episode had resolved.  The appellant reported that, while on active duty, he experienced nausea, vomiting, bloating and diarrhea.  He also had a fever and he was treated as an outpatient.  He denied a history of reflux and ulcer disease while on active duty.  In 1970, following separation, the appellant reported that he began to experience problems with spontaneous reflux of stomach content coming through his nose.  He was treated with heartburn medication.  The appellant currently complained of epigastric burning sensation and spontaneous reflux while supine.  He had been unable to correlate his symptoms with a particular food.  Nausea, vomiting, reflux, belching, flatulence, epigastric pain, dysphagia, odynophagia with medication only, heartburn, indigestion, diarrhea, constipation, and left lower abdominal cramping were endorsed.  Abdominal pain was noted to be constant.  

The examiner opined that it was less likely than not that the appellant's GERD was caused by or incurred in active service.  It was explained that there was no indication that the two February 1969 clinical notes regarding complaints and treatment or upset stomach, cramps, and diarrhea, which resulted in a diagnosis of gastroenteritis, indicated a chronic condition during active service.  The appellant was observed to have denied frequent indigestion, stomach, liver, or intestinal trouble, gallbladder trouble, or gallstones and jaundice in May 1969.  Thus, the acute, in-service gastroenteritis episode had resolved itself and was less likely than not related to the appellant's current GERD. 

The Board finds that the June 2015 VA examiner's opinion is entitled to great probative weight because it is based upon a review of the relevant evidence of record and an examination of the appellant, and is well-reasoned.  There is no competent medical evidence to the contrary.

The Board has considered the appellant's lay history of symptomatology related to his claimed disorder since separation.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has considered the appellant's recent contentions of continuous symptoms since service, but notes that they are contradicted by the contemporaneous record.  As set forth above, at his May 1969 military separation medical examination, the appellant denied having, or having had, frequent indigestion, stomach, liver, or intestinal trouble, or any other digestive problems.  In addition, in November 1970, he underwent a VA medical examination which determined that his digestive system was normal at that time; no complaints of gastrointestinal symptoms were noted.  In fact, but for an episode of vomiting in August 1972 in connection with an apparent viral infection, the appellant's clinical records show that although he was seen on multiple occasions in the ensuing years, his complaints did not include gastrointestinal symptoms nor was a chronic gastrointestinal disability identified for many years thereafter.  

Questions of credibility notwithstanding, the appellant in this case is not competent to determine the cause of his symptoms or the etiology of his current GERD because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the June 2015 VA examination report to be of greater probative weight than the appellant's lay assertions. 

In summary, the Board finds that the most probative evidence shows that a chronic gastrointestinal disability, to include GERD or a peptic ulcer, was not present during active service or for many years thereafter and the most probative evidence establishes that the appellant's current GERD is not causally related to his active service or any incident therein.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	B.  Peripheral Neuropathy

The appellant's service treatment records are entirely negative for complaints or findings of peripheral neuropathy of the lower extremities.  At his May 1969 military separation medical examination, the appellant stated that he was in good health.  He endorsed foot trouble, which the examiner noted was a congenital foot size difference.  Other problems with the upper or lower extremities were denied.  In addition, the appellant denied experiencing, or having experienced, paralysis or neuritis.

The appellant's May 1969 separation examination was essentially normal for the bilateral upper and lower extremities, save for a report of lack of flexion of the left middle finger.  Examination was negative for complaints, observations, or diagnoses regarding the peripheral nerves.  He was found to be qualified for separation.

A November 1970 VA examination was negative for complaints, observations, or diagnoses of peripheral neuropathy.  No pertinent abnormalities were identified on musculoskeletal or neurological examination.   

The appellant was afforded an Agent Orange Registry examination in December 2007.  He stated that he felt cold all of the time.  Numbness of the toes and hands was endorsed.  Neurological examination revealed intact motors 5/5 of the bilateral upper and lower extremities.  Sensation was intact to light touch.  Vibratory sensation was intact, although perhaps not as prominent on the right as the left leg distally.  Deep tendon reflexes were 2+ and equal throughout.  Romberg's sign was negative.  

During a March 2008 VA examination for coronary artery disease, it was noted that the appellant had been diagnosed with diabetes mellitus by a private clinician in 2006.  He reported that private doctors told him that he was borderline diabetic in 1985 or 1986.

The appellant was afforded a VA examination in October 2008.  It was noted that he had been diagnosed with diabetes mellitus in 2003, while bilateral lower extremity peripheral neuropathy began in the 1990s.  Per medical history, there were no symptoms of peripheral neuropathy related to diabetes.

A June 2009 clinical note states that diabetic foot, skin, and nail examination was normal.  Sensory examination with monofilament and diabetic pedal pulse check were both normal.

A June 2009 clinical note states that the appellant had cervical spondylosis with tingling and numbness in the bilateral hands.

Trigger fingers of the bilateral hands were noted in an April 2011 clinical note.

December 2011 X-rays revealed arthritis of the bilateral hands.

The appellant was afforded a VA examination in November 2011 for diabetes mellitus.  After examining the appellant, the examiner stated that the appellant did not have diabetic peripheral neuropathy.

On his substantive appeal, received in June 2012, the appellant stated that he believes that his bilateral upper and lower extremity peripheral neuropathy was caused by his diabetes mellitus.

The appellant was afforded a VA examination in June 2015.  The medical evidence of record was reviewed.  The examiner stated that the appellant did not have a diagnosis of, nor had he ever been diagnosed with, diabetic peripheral neuropathy of the bilateral upper or lower extremities.  Although the appellant displayed symptoms associated with diabetic neuropathy, such were, in fact, more likely secondary to a cervical and lumbosacral spine disorder.

A four-extremity electrodiagnostic study, performed in June 2015, showed chronic generalized neuropathic motor unit action potential changes of bilateral upper and lower extremities and related paraspinals.  Nerve conduction studies were normal.  Such results suggested chronic bilateral cervical and lumbosacral polyradiculopathy.  There was no electrodiagnostic evidence of neuropathy or myopathy, which the examiner explained indicated that the appellant did not have diabetic peripheral neuropathy.

Service connection is not in effect for a cervical or lumbosacral spine disorder, nor has the appellant contended that he has such a disorder that is causally related to his active service.  Rather, he contends that he developed peripheral neuropathy of the bilateral upper and lower extremities as a result of his service-connected diabetes mellitus.

The Board finds that the June 2015 VA medical opinion is entitled to great probative weight because it is based upon a review of the medical evidence of record and an examination of the appellant which included diagnostic studies and a review of his reported symptoms.  The examiner also provided an explanation for his conclusion.  Finally, the Board notes that there is no competent medical evidence to the contrary.

The Board has considered the appellant's contentions to the effect that his peripheral neuropathy is causally related to his service-connected diabetes mellitus.  Although the appellant is competent to report symptomatology and observations, for the reasons discussed above, he is not competent to provide an opinion regarding the etiology of his symptoms.  See Layno, 6 Vet. App. at 470.  Questions of competency notwithstanding, the Board finds the June 2015 VA examination report to be of greater probative weight than the appellant's lay assertions, given the examiner's medical expertise. 

In summary, the Board finds that the most probative evidence establishes that peripheral neuropathy of the upper and lower extremities was not present during service, manifest to a compensable degree within one year of the appellant's presumed exposure to an herbicide agent or within one year of service separation, or otherwise causally related to his active service or any incident therein.  In addition, the most probative evidence establishes that any current peripheral neuropathy of the upper and lower extremities is not causally related to or aggravated by any service-connected disability, to include diabetes mellitus.  
As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a stomach disorder is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


